Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  January 24, 2020                                                                   Bridget M. McCormack,
                                                                                                   Chief Justice

  159422                                                                                  David F. Viviano,
                                                                                          Chief Justice Pro Tem

                                                                                        Stephen J. Markman
                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                        Elizabeth T. Clement
                                                                                       Megan K. Cavanagh,
                                                                                                        Justices
  v                                                         SC: 159422
                                                            COA: 339426
                                                            Berrien CC: 2016-016334-FC
  SAUL ARTURO MEJIA,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 14, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MCCORMACK, C.J. (dissenting.)

         I respectfully dissent from the Court’s decision to deny leave to appeal. I would
  grant leave to appeal to further review the defendant’s argument that both the question of
  the admissibility of child sexual abuse accommodation syndrome (CSAAS) under Daubert
  v Merrell Dow Pharm, 509 U.S. 579 (1993), and this Court’s decision allowing the
  admission of such evidence, People v Peterson, 450 Mich. 349 (1995), are ripe for
  reconsideration. While I recognize that the majority of courts currently admit such
  evidence, recently courts around the country nonetheless have been grappling with
  troubling questions about the validity and reliability of such evidence. See, e.g., State v
  JLG, 234 NJ 265, 272 (2018) (concluding that, for the most part, “it is no longer possible
  to conclude that CSAAS has a sufficiently reliable basis in science to be the subject of
  expert testimony” and therefore holding that “expert testimony about CSAAS in general,
  and its component behaviors other than delayed disclosure, may no longer be admitted at
  criminal trials”); see also King v Commonwealth, 472 S.W.3d 523, 530 (Ky, 2015)
  (concluding that “[t]he validity of the theory was not self-evident in 1985 and it is not self-
  evident today”). And as the New Jersey Supreme Court noted in JLG, 234 NJ at 291-292,
  “CSAAS is not recognized in the Diagnostic and Statistical Manual of Mental Disorders
  and has not been accepted by the American Psychiatric Association, the
                                                                                                              2

American Psychological Association, or the American Psychological Society.” I think it
is important for this Court to join that conversation.

      BERNSTEIN and CAVANAGH, JJ., join the statement of MCCORMACK, C.J.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        January 24, 2020
       s0121
                                                                            Clerk